Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Ochiai et al. (6,002,221) discloses “a system is provided to clearly determine a problem in the discharge of a capacitor provided for an inverter of an electric vehicle and its cause. If a capacitor voltage drops below a predetermined value at the end of a first predetermined time period after a main contactor is turned off, it is determined that the main contactor and a discharge circuit are normal. If the capacitor voltage drops below the predetermined value for the first time after a second redetermined time period, it is determined that the discharge circuit has failed and discharge is performed by a discharge resistor”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a fault detection device for detecting faults in a motor driving circuit that includes: a pair of power lines, with one of the power lines connected to a positive side of a power source and having at least one power supply relay disposed thereon and another of the power lines connected to a negative side of the power source and having at least one power supply relay disposed thereon; at least one capacitor connected to each of the power lines; and a plurality of motor drivers connected in parallel with each other, each of the plurality of motor drivers connected to each of the power lines and configured to control the discharge of the at least one capacitor, the fault detection device comprising: a discharge controller configured to instruct each of the plurality of motor drivers at different times to perform a discharge control for discharging the at least one capacitor after performing an interruption process to turn the at least one power supply relay from ON to OFF, and determine for each of the plurality of motor drivers whether the discharge control of the at least one capacitor causes a drop of a capacitor voltage by measuring the capacitor voltage of the at least one capacitor, after each of the plurality of motor drivers performs the discharge control of the at least one capacitor, the capacitor voltage being a voltage between two terminals of a capacitor; and an abnormality determiner configured to detect an ON fault of the at least one power supply relay and to distinguish the ON fault from an abnormality in the discharge control of the at least one capacitor by at least one of the plurality of motor drivers based on the drop of the capacitor voltage.

With respect to independent claim 8, the closest prior art reference Ochiai et al. (6,002,221) discloses “a system is provided to clearly determine a problem in the discharge of a capacitor provided for an inverter of an electric vehicle and its cause. If a capacitor voltage drops below a predetermined value at the end of a first predetermined time period after a main contactor is turned off, it is determined that the main contactor and a discharge circuit are normal. If the capacitor voltage drops below the predetermined value for the first time after a second redetermined time period, it is determined that the discharge circuit has failed and discharge is performed by a discharge resistor”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a fault detection device for detecting faults in a motor driving circuit that includes a pair of power lines, with one of the power lines connected to a positive side of a power source and having at least one power supply relay disposed thereon and another of the power lines connected to a negative side of the power source and having at least one power supply relay disposed thereon; at least one capacitor connected to each of the power lines; and a plurality of motor drivers connected in parallel with each other, each of the plurality of motor drivers connected to each of the power lines and configured to control the discharge of the at least one capacitor, the fault detection device comprising: a controller configured to instruct each of the plurality of motor drivers at different times to perform a discharge control for discharging the at least one capacitor after performing an interruption process to turn the at least one power supply relay from ON to OFF, determine for each of the plurality of motor drivers whether the discharge control of the at least one capacitor causes a drop of a capacitor voltage by measuring the capacitor voltage of the at least one capacitor, after each of the plurality of motor drivers performs the discharge control of the at least one capacitor, detect an ON fault of the at least one power supply relay and to distinguish the ON fault from an abnormality in the discharge control of the at least one capacitor by at least one of the plurality of motor drivers based on the drop of the capacitor voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836